                                       UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF FLORIDA
                                          JACKSONVILLE DIVISION


JAX AIRPORT HOTEL, LLC, A Florida
Limited Liability Corporation and TURN-
KEY HOSPITALITY SOLUTIONS, INC., a
Georgia corporation,

         Plaintiffs,

v.                                                                                Case No: 3:18-cv-1492-J-20JBT

LG ELECTRONICS, INC., a Foreign
Corporation and LG ELECTRONICS U.S.A.,
INC., a Delaware corporation,

         Defendants.
                                                          /

                            IMPORTANT INFORMATION ABOUT YOUR CASE
                                   PLEASE READ AND FOLLOW

         TAKE NOTICE that, in accordance with Local Rule 3.05, this action is designated as a Track Two
Case. Filing party (that is, the party that instituted suit in this Court) is responsible for serving a copy of
this Notice and its attachments upon all other parties and thereafter, to assure that all parties meet the
requirements established in Rule 3.05 for cases designated on this track by cooperatively meeting for the
preparation and filing of a consolidated Case Management Report (the Court will not accept a unilateral Report).
The parties shall file the Case Management Report within 14 days after the case management conference;
otherwise, the Court will impose such sanctions as deemed appropriate, including but not limited to dismissal,
pursuant to Rule 3.10, Local Rules, M.D.Fla., for failure to prosecute.
         The parties are invited to consider assumption of responsibility for this case by the assigned
Magistrate Judge. Attached to filing party’s copy of this Notice for such purpose is a self-explanatory
Consent form. Note that the form is to be filed ONLY if signed and agreed to by all parties on a single
form.

Date: December 19, 2018                                       ELIZABETH M. WARREN, CLERK

                                                              By:         s/ Marsha Grant
                                                                          Deputy Clerk

Copies: Filing Party - Plaintiff or, if applicable, removing Defendant



                                                                    -1-
                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION


JAX AIRPORT HOTEL, LLC, A Florida
Limited Liability Corporation and TURN-
KEY HOSPITALITY SOLUTIONS, INC., a
Georgia corporation,


        Plaintiffs,

v.                                                                   Case No: 3:18-cv-1492-J-20JBT

LG ELECTRONICS, INC., a Foreign
Corporation and LG ELECTRONICS U.S.A.,
INC., a Delaware corporation,


        Defendants.
                                                /


                                   CASE MANAGEMENT REPORT


       1. Meeting of Parties: Pursuant to Local Rule 3.05(c)(2)(B) or (c)(3)(A), a conference was held on
_________________________ (date) at ___________ (time) between:

                Name                             Counsel for (if applicable)




        2. Fed. R. Civ. P. 26(a)(1), as amended, effective December 1, 2000, Pre-Discovery Initial Disclosures:

The parties (check one) _____ have exchanged _____ agree to exchange information described in Fed. R. Civ.
P. 26(a)(1) on or by____________________ (date). Below is a detailed description of information disclosed or
scheduled for disclosure.

        3. Discovery Plan - Plaintiff(s): The parties jointly propose the following Plaintiff’s discovery plan:

                a. Every discovery effort Plaintiff plans to pursue is described below. The description of each
discovery effort will be listed under the appropriate heading below and will include the subject matter of the
discovery and the time during which the discovery will be pursued:

                        (1) Requests for Admission:



                                                      -2-
Number of Requests for Admission: Parties may seek to limit the number of Plaintiff’s requests for admission
in accordance with Fed. R. Civ. P. 26(b)(2). Any such request must be presented by motion. See paragraph 6
below.


                        (2) Written Interrogatories:



Number of Interrogatories: Local Rule 3.03(a) provides “[u]nless otherwise permitted by the Court for cause
shown, no party shall serve upon any other party, at one time or cumulatively, more than twenty-five (25) written
interrogatories pursuant to Rule 33, Fed. R. Civ. P., including all parts and subparts.” Any request by Plaintiff
to exceed this limit must be presented by motion. See paragraph 6 below.

                        (3) Requests for Production or Inspection:




                        (4) Oral Depositions:




Number of Depositions: Local Rule 3.02(b) provides, “[i]n accordance with Fed. R. Civ. P. 30(a)(2)(A) and
31(a)(2)(A), no more than ten depositions per side may be taken in any case unless otherwise ordered by the
Court.” Any request by Plaintiff to exceed this limit must be presented by motion. See paragraph 6 below.

Time Permitted for Each Deposition, in accordance with Fed. R. Civ. P. 30(d), is limited to one day of seven
hours, unless extended by stipulation of the parties or order of the Court.

                 b. Disclosure of Expert Testimony: Parties stipulate, in accordance with Fed. R. Civ. P.
26(a)(2)(C), that Plaintiff’s Fed. R. Civ. P. 26(a)(2) disclosure will be due as noted here:




               c.   Supplementation of Disclosures and Responses: Parties agree that Plaintiff’s
supplementation under Fed. R. Civ. P. 26(e) will be provided at the following times:




               d. Completion of Discovery: Plaintiff will commence all discovery in time for it to be
completed on or before ____________________________ (date).
       4. Discovery Plan - Defendant(s): The parties jointly propose the following Defendant’s discovery
plan:




                                                       -3-
                a. Every discovery effort Defendant plans to pursue is described below. The description of each
discovery effort will be listed under the appropriate heading below and will include the subject matter of the
discovery and the time during which the discovery will be pursued:




                        (1) Requests for Admission:




Number of Requests for Admission: Parties may seek to limit the number of Defendant’s requests for admission
in accordance with Fed. R. Civ. P. 26(b)(2). Any such request must be presented by motion. See paragraph 6
below.

                        (2) Written Interrogatories:




Number of Interrogatories: Local Rule 3.03(a) provides “[u]nless otherwise permitted by the Court for cause
shown, no party shall serve upon any other party, at one time or cumulatively, more than twenty-five (25) written
interrogatories pursuant to Rule 33, Fed. R. Civ. P., including all parts and subparts.” Any request by Defendant
to exceed this limit must be presented by motion. See paragraph 6 below.

                        (3) Requests for Production or Inspection:




                        (4) Oral Depositions:




Number of Depositions: Local Rule 3.02(b) provides, “[i]n accordance with Fed. R. Civ. P. 30(a)(2)(A) and
31(a)(2)(A), no more than ten depositions per side may be taken in any case unless otherwise ordered by the
Court.” Any request by Defendant to exceed this limit must be presented by motion. See paragraph 6 below.

Time Permitted for Each Deposition, in accordance with Fed.R.Civ.P. 30(d), is limited to one day of seven hours,
unless extended by stipulation of the parties or order of the Court.

                 b. Disclosure of Expert Testimony: Parties stipulate, in accordance with Fed. R. Civ. P.
26(a)(2)(C), that Defendant’s Fed. R. Civ. P. 26(a)(2) disclosure will be due as noted here:

               c. Supplementation of Disclosures and Responses: Parties agree that Defendant’s
supplementation under Fed. R. Civ. P. 26(e) will be provided at the following times:

               d. Completion of Discovery: Defendant will commence all discovery in time for it to be
completed on or before ____________________ (date).



                                                       -4-
        5. Joint Discovery Plan - Other Matters: Parties agree on the following other matters relating to
discovery (e.g., handling of confidential information, assertion of privileges, whether discovery should be
conducted in phases or be limited to or focused upon particular issues):


         6. Disagreement or Unresolved Issues Concerning Discovery Matters: Any disagreement or
unresolved issue concerning discovery matters must be made the subject of a separate motion to be filed not later
than eleven (11) days after the filing of the Case Management Report. Such disagreement or unresolved issue
will not excuse the establishment of discovery completion dates. Pursuant to Fed. R. Civ. P. 26(a)(1), as
amended, effective December 1, 2000, any objection as to the appropriateness of required Initial Disclosures
shall be recorded in the case management report.

         7. Third Party Claims, Joinder of Parties, Potentially Dispositive Motions: Parties agree that the
final date for filing motions for leave to file third party claims, motions to join parties, motions for summary
judgment, and all other potentially dispositive motions should be ____________________. (Note time limit in
Local Rule 4.03.)

        8. Settlement and Alternative Dispute Resolution: Parties agree that settlement is

(check one) _____ likely     _____ unlikely.


Parties agree to consent to binding arbitration pursuant to Local Rules 8.02(a)(3) and 8.05(b).

(check one) _____ yes      _____ no _____ likely to agree in future


Parties agree to participate in court annexed mediation as detailed in Chapter Nine of the Court’s Local Rules.
(check one) _____ yes _____ no _____ likely to agree in future


If yes, the order of referral described in Local Rule 9.04 should be entered by the Court on _______________
(date) designating _______________________________ (name) to serve as mediator.


Parties agree to consent to trial presided over by United States Magistrate Judge (which will afford the parties
better opportunity for a “date certain” for trial):

(check one) _____ yes      _____ no _____ likely to agree in future

If yes, the parties shall complete and all counsel and/or unrepresented parties shall execute on the Form AO-
85 attached hereto (through the portion for “Consent” – all signatures together on one form); submit the
same to the Clerk, and the Court will promptly thereafter enter the “Order of Reference” portion and file the
same in the record hereof.

Parties intend to pursue the following other methods of alternative dispute resolution:




                                                      -5-
In accordance with Local Rule 3.05(c)(2)(C)(v), parties agree that if they do not report to the Court that the case
has settled on or before ____________________ (date), parties will apply for an order invoking Court annexed
arbitration (Chapter Eight of Local Rules) or Court annexed mediation (Chapter Nine of Local Rules) on that
date.


        9. Preliminary Pretrial Conference: Local Rule 3.05(c)(3)(B) provides that preliminary pretrial
conferences are mandatory in Track Three cases.

Track Two cases: Parties (check one) _____ request _____ do not request a preliminary pretrial conference
before entry of a Case Management and Scheduling Order in this Track Two case. Unresolved issues to be
addressed at such a conference include:

         10. Final Pretrial Conference and Trial: Parties agree that they will be ready for a final pretrial
conference on or after ________________ (date), and for (check one) _____ jury trial _____ non-jury trial on
or after ____________________ (date). Trial is expected to take approximately _____ days.

        11. Pretrial Disclosures and Final Pretrial Procedures: Parties acknowledge that they are aware of
and will comply with pretrial disclosures requirements in Fed. R. Civ. P. 26(a)(3) and final pretrial procedures
requirements in Local Rule 3.06.

        12. Other Matters (if any):


Signatures of Counsel (with information required by Local Rule 1.05(d)) and Signature of any unrepresented
party:

Date: ____________________




                                                       -6-
AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                               Middle District of Florida

             JAX AIRPORT HOTEL, LLC, et al.                                     )
                                Plaintiffs                                      )
                         v.                                                     )     Civil Action No.      3:18-cv-1492-J-20JBT
               LG ELECTRONICS, INC., et al.                                     )
                               Defendants                                       )


           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE


        Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct all
proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment may
then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge may
exercise this authority only if all parties voluntarily consent.

        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without
adverse substantive consequences. The name of any party withholding consent will not be revealed to any judge who may
otherwise be involved with your case.

       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.

              Parties’ printed names                                   Signatures of parties or attorneys                      Dates




                                                                    Reference Order
        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.


Date:
                                                                                                  District Judge’s signature




                                                                                                    Printed name and title


Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
magistrate judge. Do not return this form to a judge.

                                                                            -7-
